           Case 2:20-cv-00754-JAD-EJY Document 34 Filed 08/31/21 Page 1 of 1



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 Nevada Bar No. 14853
   BRIAN W. IRVIN
 3 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 4 Las Vegas, Nevada 89101
   (702) 388-6336
 5 Brian.irvin@usdoj.gov

 6 Attorneys for the United States

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8

 9 Jennifer Bradford,                              Case No. 2:20-cv-00754-JAD-EJY

10                  Plaintiff,                     Stipulation & Order to Dismiss

11                  v.

12 United States of America,                                      ECF No. 33

13                  Defendant.

14          IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiff,

15 Jennifer Bradford, through her counsel of record, and Defendant, the United States of

16 America, through its counsel of record, that Plaintiff’s lawsuit against the United States

17 hereby be dismissed, with prejudice, pursuant to the settlement agreement, with each party

18 to bear their own fees and costs.

19          Dated this 31st day of August 2021.

20   SIMON LAW                                        CHRISTOPHER CHIOU
21                                                    Acting United States Attorney
      s/ Benjamin J. Miller
22   DANIEL S. SIMON. ESQ.                             s/ Brian W. Irvin
     BENJAMIN J. MILLER, ESQ.                         BRIAN W. IRVIN
23   810 S. Casino Center Blvd.                       Assistant United States Attorney
     Las Vegas, NV 89101
24                                                    Attorneys for the United States
     Attorneys for Plaintiff
25
            Based on the parties' stipulation [ECF No. 33] and good cause appearing, IT IS
26
     HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
27   its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.

28
                                                     _________________________________
                                                     U.S. District Judge Jennifer A. Dorsey
                                                     Dated: August 31, 2021
